Case 5:21-cr-00001-RWS-CMC Document 19 Filed 01/27/21 Page 1 of 2 PageID #: 58


                            United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                       TEXARKANA DIVISION




 UNITED STATES OF AMERICA                         §
                                                  §
 v.                                               §                           5:21-CR-1
                                                  §
 EDWIN CHAD ISBELL                                §


                                 ORDER ADOPTING
                        THE REPORT AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

          The above-styled matter was referred to the Honorable Caroline Craven, United States

 Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

 Procedure. Judge Craven conducted a hearing on January 26, 2021, in the form and manner prescribed

 by Federal Rule of Criminal Procedure 11 and issued a Report and Recommendation (document #18).

 Judge Craven recommended that the Court accept Defendant’s guilty plea and conditionally approve

 the plea agreement. She further recommended that the Court finally adjudge Defendant as guilty of

 Count 1 of the Information, which charges a violation of 18 U.S.C. §371, conspiracy to commit illegal

 remunerations. The Court is of the opinion that the Report and Recommendation should be accepted.

 It is accordingly ORDERED that the Report and Recommendation of the United States Magistrate

 Judge (document #18) is ADOPTED. It is further

          ORDERED that the Defendant’s guilty plea is accepted and approved by the Court. Further,

 the plea agreement is approved by the Court, conditioned upon a review of the presentence report. It

 is finally

          ORDERED that, pursuant to the Defendant’s plea agreement, the Court finds the Defendant

 GUILTY of Count 1 of the Information in the above-numbered cause and enters a JUDGMENT OF
Case 5:21-cr-00001-RWS-CMC Document 19 Filed 01/27/21 Page 2 of 2 PageID #: 59




 GUILTY against the Defendant as to Count 1 of the Information.


       SIGNED this 27th day of January, 2021.



                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE




                                                2
